from a judgment of the Supreme Court, Monroe County (Donald J. Mark, J.), entered November 21, 2002. The judgment convicted defendant, upon a jury verdict, of sodomy in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of sodomy in the first degree (Penal Law former § 130.50 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The conflicting testimony of defendant and the victim merely presented an issue of credibility for the jury, and we note that the victim’s testimony was corroborated by physical evidence and a statement made by defendant to the police. We thus conclude that the jury did not fail to give the evidence the weight it should be accorded (see generally id..). The sentence is not unduly harsh or severe. Present—Scudder, J.P., Martoche, Smith, Pine and Hayes, JJ.